MEMORANDUM OF DECISION.
Paul Thompson appeals from his conviction following a jury trial in Superior Court (Lincoln County) for one count of gross sexual misconduct (17-A M.R.S.A. § 253(1)(B) (Supp. 1987-1988)) and for one count of unlawful sexual contact (17-A M.R.S.A. § 255(1)(C) (Supp. 1987-1988)). Thompson waived his right to counsel in the Superior Court and appeared pro se throughout the trial. Contrary to Thomp*365son s contention on appeal, the manner in which the trial court (Lipez, J.) permitted defendant to conduct his defense was within the proper exercise of the court’s discretion. The court did not commit obvious error by instructing the jury that the specific dates of the criminal conduct need not be proved or by failing to instruct the jury with regard to the statute of limitations. See State v. Nason, 498 A.2d 252 (Me.1985). Finally we conclude that Thompson did not preserve his claim of error concerning the exclusion of evidence of the victim’s alleged past sexual behavior. See M.R. Evid. 103(a)(2), and State v. Williams, 462 A.2d 491, 492 (Me.1983). We find no obvious error.
The entry is:
JUDGMENTS AFFIRMED.
All concurring.